Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, filed 1 December 2020, have been acknowledged.
	The amendments to claims 5, 15, and 16 have been acknowledged.
	Currently, claims 1-16 are pending.

Response to Arguments
Argument:
	Davis does not have a radius cutout. The transparent film 12 with opening 20 is a separate layer from “peel-away protective cover 18, with peel-away protective door 18A”.

Response:
	Argument is unpersuasive. The language of claim 1 recites “the transparent film having a radius cutout”. There is a radius cutout, e.g. a peel-away protective cover layer, on the transparent film 12. 

Argument:
	The peel-away protective cover 18 is not transparent. Moreover, the “peel-away protective door 18a” is a cutout of cover 18, not film 12.



Response:
	Argument is unpersuasive. There is no limitation stating that the cutout is transparent. There is no limitation stating that the cutout is film. The recitation is “the transparent film having a radius cutout”. There is a transparent film 12, which has a radius cutout 18 on top of it.

Argument:
	Davis’ protective door 18a is not a radius cutout. It is rectangularly cut within the boundaries of protective cover 18 and does not extend to the perimeter of the cover 18. 

Response:
	Argument is unpersuasive. A rectangular object would still have a radius. Even if one of ordinary skill in the art would consider a radius to only pertain to circular or ovular objects, there is still a radius in the rectangular object as one can inscribe a circle within the boundaries of the rectangular object. Furthermore, Davis discloses “a sheet of transparent film 12, which may be rectangular in shape, and equivalently may be circular, oval, or irregular in shape to accommodate for attachment to the area and shape of the body of the patient” (Col 7, Lines 30-34).
	Examiner agrees that the radius cutout 18a does not extend to the perimeter. However, the language of claim 1 merely recites “the transparent film having a radius cutout between a central opening and the perimeter”. There is no limitation that the radius cutout must extend to the perimeter; merely it only has to be between the two boundaries defined as a central opening and a perimeter.

Argument:
	Claim 10 requires that the foam layer have a radius cutout. The door 18a of Davis does not extend from the opening 20 to the perimeter of the transparent film 12 and is not a radius cutout.

Response:
	Argument is unpersuasive. Claim 10 is rejected based on Leibowitz in view of Benton and Davis. Leibowitz discloses a foam layer, and Davis teaches an analogous layer having a radius cutout in order to protect the foam layer from damage that obscures the visual phenomenon of the temperature sensitive liquid crystals (Benton, Col 4, Lines 25-30) before the device is used (Davis, Col 7, Lines 35-40). See the 103 rejection of Claim 10.
	As previously explained, the door 18a of Davis does not need to extend from the central opening to the perimeter and is a radius cutout.

Examiner’s Note
	The previous rejection is incorporated herein. A copy of the rejection is provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,372,589 (Davis) in view of US 2016/0067102 A1 (Cotton) in view of US 2019/0001101 A1 (Hsu et al., hereinafter referred to as Hsu), further in view of US 2019/0192352 A1 (Rivest).
In regards to Claim 1, Davis discloses an integrated wound dressing device (Col 6, Lines 56-61, a transparent, self-adhesive film dressing with a special, aerating fenestra, which substantially covers, adheres, attaches and secures an intravenous catheter to the skin of the patient) comprising:
a gas-permeable (Claim 3, said film and said adhesive comprise self-adhesive sterile, substantially transparent plastic film, permeable to moisture vapor but impermeable to liquid water) 
the bottom side is coated with an adhesive 14 (adhesive cover 14) (Col 7, Lines 15-16, adhesive coating 14 on the bottom surface of film 12);
the transparent film 12 having a radius cutout 18a (peel-away door 18a) (Col 7, Lines 30-34, the device 10 consists of a sheet of transparent film 12, which may be rectangular in shape, and equivalently may be circular, oval, or irregular in shape. Peel-away door 18a is a radial cutout because of its radial circular shape and it is cut to be peeled away) between a central opening 20 (open aperture 20) and the perimeter (perimeter of layer 10).
Davis does not further disclose a bottom side is coated with an adhesive impregnated with an antimicrobial agent; and
a liquid crystal temperature sensitive film with an adhesive placed on the top side of the transparent film layer near the central opening.
Cotton teaches an analogous integrated wound dressing (Abstract, a wound dressing comprises an absorbent body of foam material with first and second major surfaces), further teaching a liquid crystal temperature sensitive film 12, 13 (the combination of film 12 and pattern of dots 13) (Paragraph 0044, a regular pattern of dots 13 is printed on the film 12 using a thermochromic ink. Paragraph 0016, the thermochromic indicator is a liquid crystal indicator, such as those used in liquid crystal thermometers) for the purpose of indicating a change in temperature that is characteristic of normal, healthy skin to a temperature indicative of infection (Paragraph 0012).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the transparent film layer as disclosed by Davis to be gas-permeable, and to include a liquid crystal temperature sensitive film, as taught by Cotton, in order to indicate a change in temperature that 
Davis in view of Cotton does not further disclose:
a bottom side is coated with an adhesive impregnated with an antimicrobial agent; and
a liquid crystal temperature sensitive film with an adhesive placed on the top side of the transparent film layer near the central opening.
Hsu teaches an analogous integrated wound dressing (Abstract, a device for securing and monitoring movement of a catheter includes a film having an adhesive disposed on a body-facing surface), further disclosing a bottom side of a transparent (Claim 2, the cover and the base are constructed of a clear medical grade silicone material) film (film 102) is coated with an adhesive impregnated with an antimicrobial agent (Paragraph 0019, the device 100 comprises a film 102 having an adhesive disposed on a body-facing surface for securing the film 102 to a body. The body-facing surface of the film 102 may have antimicrobial properties); and
an analogous temperature sensitive layer (Paragraph 0033, a biometric sensor may be placed proximal to the catheter entry site to facilitate detection of biofeedback signals. Such biofeedback signals may indicate, for example, temperature change) placed on the top side of the transparent film layer 102 (Paragraph 0019, the device 100 includes a base 104 mounted on the film 102. Paragraph 0031, a recess 602 in the base 104 for insertion of a biomedical sensor. The recess 602 is disposed on a top surface of the base 104) near the central opening 124 (notch 124. Paragraph 0027, the notch 124 functions as a catheter entry point for insertion of the catheter into the body) (Paragraph 0033, a biometric sensor may be placed proximal to the catheter entry site) for the purpose of meeting environmental requirements present during the usage to a catheter (Paragraph 0026), such as sterility, in the case of having an adhesive impregnated with antimicrobial, and for the purpose of facilitating 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the gas-permeable transparent film layer and liquid crystal sensitive film layer, as disclosed by Davis in view of Cotton, to impregnate the adhesive layer with an antimicrobial agent and place the liquid crystal temperature sensitive film (a biometric sensor) near a central opening, as taught by Hsu, in order to further improve the wound dressing’s infection prevention function (Hsu, Paragraph 0026), and in order to indicate a change in temperature that is characteristic of normal, healthy skin to a temperature indicative of infection (Cotton, Paragraph 0012) relevant to a catheter infection (Hsu, Paragraph 0033).
Davis in view of Cotton and Hsu does not further disclose a liquid crystal temperature sensitive film with an adhesive.
Rivest discloses an analogous wound dressing (Paragraph 0006, it is an object of the present disclosure to provide a translucent bandage), further disclosing a film 12 (top film 14) with an adhesive 14 (adhesive layer 14) placed on the top side of the transparent film layer 16 (absorbent layer 16) near the central opening 10a (10a, the center of the device. Paragraph 0006, which allows for viewing without removal from the user’s skin. Further illustrated in annotated Fig 1. Opening 10a is an optical opening) for the purpose of keeping the film layer 12 in place, and preventing buckling of the bandage 10 (Paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive film as disclosed by Davis in view of Cotton and Hsu to have an adhesive placed on the top side of the transparent film layer near the central opening, as taught by Rivest, in order to further improve the stability of the layered wound dressing and preventing 
In regards to Claim 2, Davis in view of Cotton, Hsu, and Rivest discloses the invention as claimed above.
Davis in view of Cotton, Hsu, and Rivest further discloses a layer of double folded release paper 20a, 20b (Rivest, protective liners 20a, 20b) (Rivest, as further illustrated in Fig 3, there is a fold line on each of the two folded release papers. Alternatively, the release paper is folded when it is peeled off) below the bottom side of the transparent film layer 16 (absorbent layer 16) (Rivest, As further illustrated in Fig 3, the layer of double folded release paper 20a and 20b are below adhesive layer 18, which is below the bottom side of the transparent film layer 16. Paragraph 0040, the protective liners 20a, 20b are preferably removable from the adhesive layer) for the purpose of being removable from the adhesive layer 18 without damaging the adhesive (Rivest, Paragraph 0040).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the bottom side of the transparent film layer as disclosed by Davis in view of Cotton, Hsu, and Rivest to include double folded release papers, as taught by Rivest, in order to further enhance the adhesiveness of the wound dressing to the skin by protecting the adhesive before application of the dressing device on a patient (Rivest, Paragraph 0040).
In regards to Claim 3, Davis in view of Cotton, Hsu, and Rivest discloses the invention as claimed above.
Davis in view of Cotton, Hsu, and Rivest further disclose there is a radial gap between the central opening 124 (Hsu, notch 124) and an analogous liquid crystal sensitive film (Hsu, biometric sensor. Analogous to film layer 12 containing thermochromic ink 13 of Cotton’s disclosure) (Hsu, Paragraph 0031, the recess 602 can be disposed anywhere in either the base 104 or the cover 112, depending on the intended functionality of the sensor. Paragraph 0032, Fig 6 illustrates a disc-shaped recess 602 for 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the gas-permeable transparent film layer as disclosed by Davis in view of Cotton, Hsu, and Rivest to have a radial gap between a central opening and the liquid crystal sensitive film, as taught by Hsu, in order to improve the precision of the temperature indicator such that the area of an infection is accurately gauged (A local versus system infection), as spreading out the film in a pattern prevents false indications of local infection when the temperature of the skin is above a normal temperature over the entire body, eg as a result of a systemic infection (Cotton, Paragraph 0022), since the entire pattern will change instead of a certain area.
In regards to Claim 4, Davis in view of Cotton, Hsu, and Rivest discloses the invention as claimed above.
Davis in view of Cotton, Hsu, and Rivest further discloses the liquid crystal temperature sensitive film (Hsu, biometric sensor. Analogous to film layer 12 containing thermochromic ink 13 of Cotton’s disclosure) is positioned around the central opening 124 (Hsu, notch 124) (Hsu, a biometric sensor may be placed proximal to the catheter entry site. Paragraph 0032, the shapes of the recess and the spatial relationsip to the sensor in regard to the base 104 or cover 112 may vary depending on the intended 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive film, as disclosed by Davis in view of Cotton, Hsu, and Rivest to be positioned around a central opening, as taught by Hsu, in order to facilitate the detection of a biofeedback signal relevant to catheter infection on a proximal portion of the catheter (Hsu, Paragraph 0033), thereby improving the accuracy of indicating the presence of a local infection at the catheter insertion site due to proximity (Cotton, Paragraph 0018, the thermochromic ink becomes colourless at elevated temperature, the loss of colour occurring at a temperature indicative of infection in an underlying wound).
In regards to Claim 15, Davis in view of Cotton, Hsu, and Rivest discloses the invention as claimed above.
Davis in view of Cotton, Hsu, and Rivest further discloses the liquid crystal temperature sensitive film 12, 13 (Cotton, the combination of film 12 and pattern of dots 13) is applied in longitudinal stripes (Cotton, Paragraph 0021, the ink is applied in a pattern, e.g. a regular, repeating pattern. The pattern may comprise continuous elements, such as lines) on the top side of the transparent film layer 102 (Davis, Paragraph 0019, the device 100 includes a base 104 mounted on the film 102. Paragraph 0031, a recess 602 in the base 104 for insertion of a biomedical sensor. The recess 602 is disposed on a top surface of the base 104) for the purpose of making a temperature change in a small area easier for the user to identify (Cotton Paragraph 0021).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive film, as disclosed by Davis in view of Cotton, Hsu, and Rivest, to be applied in longitudinal stripes, as taught by Cotton, in order to make visible an increase in temperature that occurs in a relatively small region (Cotton, Paragraph 0021) and allows for 
In regards to Claim 16, Cotton in view of Davis in view of Cotton, Hsu, and Rivest discloses the invention as claimed above.
Davis in view of Cotton, Hsu, and Rivest further discloses the liquid crystal temperature sensitive film 12, 13 (Cotton, the combination of film 12 and pattern of dots 13) is applied in a spotted-pattern (Cotton, Paragraph 0021, the ink is applied in a pattern, eg a regular, repeating pattern. The pattern may comprise continuous elements, such as lines, or graphic elements arranged in a regular array. For instance, the pattern may comprise an array of dots or other graphic elements. Further illustrated in Fig 1 and 2) on the top side of the transparent film layer 102 (Davis, Paragraph 0019, the device 100 includes a base 104 mounted on the film 102. Paragraph 0031, a recess 602 in the base 104 for insertion of a biomedical sensor. The recess 602 is disposed on a top surface of the base 104) for the purpose of making a temperature change in a small area easier for the user to identify (Cotton Paragraph 0021).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive film, as disclosed by Davis in view of Cotton, Hsu, and Rivest to be applied in a spotted-pattern, as taught by Cotton, in order to make visible an increase in temperature that occurs in a relatively small region (Cotton, Paragraph 0021) and allows for differentiation between a local infection and a more general, systemic infection (Cotton, Paragraph 0047).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0067102 A1 (Cotton) in view of US 5,372,589 (Davis) in view of US 2016/0067102 A1 (Cotton) in view of US 2019/0001101 A1 (Hsu) in view of  US 2019/0192352 A1 (Rivest) further in view of US 6,086,247 (von Hollen).
In regards to Claim 5, Davis in view of Cotton, Hsu, and Rivest discloses the invention as claimed above.
Davis in view of Cotton, Hsu, and Rivest does not further disclose the liquid crystal temperature sensitive film is positioned around a half of the central opening.
An annotated Fig 4 of von Hollen’s invention is included below:

    PNG
    media_image1.png
    1397
    1194
    media_image1.png
    Greyscale

von Hollen teaches an analogous temperature sensitive film device (Abstract, a differential temperature sensor device is provided for detecting differential temperatures in a human breast), 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive film, as disclosed by Davis in view of Cotton, Hsu, and Rivest, to be placed around a central opening, as taught by von Hollen, in order to cover discrete sections around the perimeter of a pad 10 (von Hollen, Col 5, Lines 46-51) such that the area around a catheter site can be monitored for infection (Cotton, Paragraph 0047).
Davis in view of Cotton, Hsu, Rivest, and von Hollen does not explicitly disclose the liquid crystal temperature sensitive film is positioned around half of a central opening.
However, von Hollen further teaches “Lifting the breast, if necessary, and beginning below the breast, the practitioner places sensor 18 in segment 10A against the breast, and places segment 10A against the breast from the crease under the breast, up toward the nipple, then proceeds to press segments 10B and 10C against the breast” (Col 6, Lines 46-51). As further illustrated in Fig 5, the invention of von Hollen is configured to cover a majority of a human breast. Von Hollen further teaches “this arrangement of sensors 18 allows good coverage of the three discrete sections of the breast to be examined: the inner section, which faces the other breast, the outer section, which faces away from the other breast, and the lower, or underside of the breast” (Col 5, Lines 45-50). 
Davis’ disclosure states “A transparent, self-adhesive film dressing with a special aerating fenestra, is provided for efficiently securing a percutaneous catheter to the skin of the patient” (Abstract), and “The size of the aerating fenestra will ordinarily be about one inch in diameter, but will 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive film as disclosed by Davis in view of Cotton, Hsu, Rivest, and von Hollen, to use one of the three temperature sensors, as taught by von Hollen, such that the liquid crystal temperature sensitive film is positioned round a half of the central opening, in order to reduce manufacturing costs associated with adding additional indicators, while the functionality of the liquid crystal temperature sensitive film (Cotton, Abstract, the thermochromic indicator is sensitive to a change in temperature of the skin below the dressing and so is indicative of an infection) is unaffected.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,372,589 (Davis) in view of US 2017/0258956 A1 (Flach et al., hereinafter referred to as Flach) further in view of US 2014/0221896 A1 (Freer et al., hereinafter referred to as Freer).
In regards to Claim 6, Davis discloses an integrated wound dressing device (Col 6, Lines 56-61, a transparent, self-adhesive film dressing with a special, aerating fenestra, which substantially covers, adheres, attaches and secures an intravenous catheter to the skin of the patient) comprising:
a gas-permeable (Claim 3, said film and said adhesive comprise self-adhesive sterile, substantially transparent plastic film, permeable to moisture vapor but impermeable to liquid water) transparent film layer 12 (transparent film layer 12) having a bottom side (bottom side of the layer 12), a top side (top side of the layer 12), and a perimeter 10 (catheter securing device 10. As further illustrated in Fig 1, the transparent film layer 12 comprises the perimeter of the device);
the bottom side is coated with an adhesive 14 (adhesive cover 14) (Col 7, Lines 15-16, adhesive coating 14 on the bottom surface of film 12); and
the transparent film 12 having a radius cutout 18a (peel-away door 18a) (Col 7, Lines 30-34, the device 10 consists of a sheet of transparent film 12, which may be rectangular in shape, and equivalently may be circular, oval, or irregular in shape. Peel-away door 18a is a radial cutout because of its radial circular shape and it is cut to be peeled away) between a central opening 20 (open aperture 20) and the perimeter (perimeter of layer 10).
Davis does not further disclose a bottom side is coated with an adhesive impregnated with an antimicrobial agent and a non-toxic mixture of liquid crystal temperature sensitive esters.
Flach teaches an analogous wound dressing (Abstract, wherein said medical dressing further comprises an adhesive layer having a skin facing surface to adhere said medical dressing to a dermal sruface), further teaching an adhesive layer 3 (adhesive layer 3) impregnated with an antimicrobial agent (Paragraph 0055, at least a portion of a skin-facing layer 6 of the adhesive layer 3 comprises a 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the adhesive layer on the bottom side of the film layer, as disclosed by Davis, by impregnating the adhesive with an antimicrobial agent, as taught by Flach, in order to improve the skin contact surface of the dressing such that the risk of infection of a wound is minimized or eliminated (Flach, Paragraph 0005).
	Davis in view of Flach does not further disclose an adhesive layer impregnated with a non-toxic mixture of liquid crystal temperature sensitive esters.
Freer teaches an analogous wound dressing (Abstract, the inventive disclosure contained herein is generally directed to a class of medical bandages that in many embodiments are effective in the treatment of various types of tissue burns), further disclosing an analogous adhesive 15 (outer layer 15) impregnated with a non-toxic (Paragraph 0109, the adhesive compound disposed on the exposed bottom side of the second layer 15 can be comprised of any non-toxic medical adhesive) mixture of liquid crystal temperature sensitive esters 40, 45, 70, 80, 85 (thermochromic materials 40, 45, 70, 80, 85) (Paragraph 0107, a selection of materials commonly used in medical bandages may be used as an effective second layer 15, but a perforated polymer such as 1527-ENP ethylene vinyl acetate (EVA) is 
	It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the antimicrobial impregnated adhesive layer on the bottom side of the gas-permeable transparent film, as disclosed by Davis in view of Flach, to also be impregnated by a non-toxic mixture of liquid crystal temperature sensitive esters, as disclosed by Freer, in order to create a wound dressing capable of detecting infection at a wound site, allowing a wound to be monitored without necessarily having to remove the dressing (Cotton, Paragraph 0004) by displaying a green or red color indicator at a certain temperature threshold (Freer, Paragraph 0112).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,372,589 (Davis) in view of US 2017/0258956 A1 (Flach), US 2014/0221896 A1 (Freer), and US 2019/0192352 A1 (Rivest).
In regards to Claim 7, Davis in view of Flach and Freer discloses the invention as claimed above.
Davis in view of Flach and Freer does not further disclose a layer of double folded release paper from the bottom side of the transparent film layer.
Rivest teaches an analogous wound dressing (Paragraph 0006, it is an object of the present disclosure to provide a translucent bandage), further disclosing a layer of double folded release paper 20a, 20b (protective liners 20a, 20b) (As further illustrated in Fig 3, there is a fold line on each of the two folded release papers. Alternatively, the release paper is folded when it is peeled off) below the bottom 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the bottom side of the transparent film layer as disclosed by Davis in view of Flach and Freer to include double folded release papers, as taught by Rivest, in order to further enhance the adhesiveness of the wound dressing to the skin by protecting the adhesive before application of the dressing device on a patient (Rivest, Paragraph 0040).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,372,589 (Davis) in view of US 2017/0258956 A1 (Flach) in view of US 2014/0221896 A1 (Freer) further in view of US 3,872,050 (Benton et al., hereinafter referred to as Benton).
In regards to Claim 8, Davis in view of Flach and Freer discloses the invention as claimed above.
Davis in view of Flach and Freer does not further disclose the liquid crystal temperature sensitive esters are mixed with black carbonaceous powder.
Benton teaches an analogous liquid crystal temperature sensitive crystal ester mixture (Col 6, Lines 25-30, a temperature sensitive film can be stretched over portions of the human body to provide useful medical thermograms), further teaching the liquid crystal temperature sensitive crystal esters (Col 5, Lines 41-50, the liquid crystals which are preferred include as examples: cholesteryl esters) are mixed with black carbonaceous powder (Col 7, Lines 47-52 Two percent of a carbonaceous black color concentrate (Conap DS-1822) was added to this mix, with thorough mixing to evenly distribute the black concentrate within the liquid crystal. Col 11, Lines 33-40, temperature sensitive liquid crystals were 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the adhesive layer as disclosed by Davis in view of Flach and Freer to further incorporate a black carbonaceous powder, as taught by Benton, in order to further enhance the color reflection and therefore the visibility of the liquid crystals (Benton, Col 5, Lines 20-24, black dyes to improve the visibility of the color response of the liquid crystals).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,372,589 (Davis) in view of US 2017/0258956 A1 (Flach) in view of US 2014/0221896 A1 (Freer) further in view of US 6,086,247 (von Hollen).
In regards to Claim 9, Davis in view of Flach and Freer discloses the invention as claimed above.
Davis in view of Flach and Freer does not further disclose the liquid crystal temperature sensitive esters are only present on a half of the transparent film adhesive layer.
An annotated Fig 4 of von Hollen’s invention is included below:

    PNG
    media_image1.png
    1397
    1194
    media_image1.png
    Greyscale

von Hollen teaches an analogous temperature sensitive film device (Abstract, a differential temperature sensor device is provided for detecting differential temperatures in a human breast), further teaching an analogous mechanism to the liquid crystal temperature sensitive esters 18 (sensors 18) (Col 5, Lines 59-61, these sensors generally employ compounds which change color in the presence of heat) is positioned around an analogous transparent film adhesive layer 16 (Col 5, Lines 32-33, the less aggressive adhesive of adhesive layer 16 is sufficient to hold sensors 18 to pad 10) in order to detect 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive esters, as disclosed by Davis in view of Flach and Freer, to be placed on the transparent film adhesive layer, as taught by von Hollen, in order to cover discrete sections around the perimeter of a pad 10 (von Hollen, Col 5, Lines 46-51) such that the area around a catheter site can be monitored for infection (Cotton, Paragraph 0047).
Davis in view of Flach, Freer, and von Hollen does not explicitly disclose the liquid crystal temperature sensitive esters is positioned on a half of the transparent film adhesive layer.
However, von Hollen further teaches “Lifting the breast, if necessary, and beginning below the breast, the practitioner places sensor 18 in segment 10A against the breast, and places segment 10A against the breast from the crease under the breast, up toward the nipple, then proceeds to press segments 10B and 10C against the breast” (Col 6, Lines 46-51). As further illustrated in Fig 5, the invention of von Hollen is configured to cover a majority of a human breast. Von Hollen further teaches “this arrangement of sensors 18 allows good coverage of the three discrete sections of the breast to be examined: the inner section, which faces the other breast, the outer section, which faces away from the other breast, and the lower, or underside of the breast” (Col 5, Lines 45-50). 
Davis discloses “A transparent, self-adhesive film dressing with a special aerating fenestra, is provided for efficiently securing a percutaneous catheter to the skin of the patient” (Abstract), and “The size of the aerating fenestra will ordinarily be about one inch in diameter, but will be sized proportional to the size and shape of the catheter and needle insertion site, to achieve efficient aeration” (Col 8, Lines 14-18). Because central opening 20 (Davis, open fenestra 20) is intended for use with catheters, which typically end in needle points and are gauged by diameter in French (1 Fr = 1/3 mm), the scale of the invention as disclosed by Davis in view of Flach and Freer is smaller than the invention as taught by 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive film as disclosed by Davis in view of Flach, Freer, and von Hollen, to use only one of the three temperature sensors, as taught by von Hollen, in order to reduce manufacturing costs associated with adding additional indicators, while the functionality of the liquid crystal temperature sensitive esters (Freer, Paragraph 0182, the thermochromic indicator member 49, 45, 70, 80, 85 provides color-based user indications as to the thermal status of the burn) is unaffected.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,969,649 (Leibowitz et al., hereinafter referred to as Leibowitz) in view of US 3,872,050 (Benton) and US 5,372,589 (Davis).
In regards to Claim 10, Leibowitz discloses an integrated wound dressing device (Title, integrated dressing device) comprising:

said foam layer is permeated with an antimicrobial agent (Col 10, Lines 14-16, the pad 20 of the dressing device 10 and the pad 210 of dressing device 200 may be formed from a pad impregnated with an antimicrobial agent).
Leibowitz does not further disclose:
said foam layer permeated with a non-toxic temperature sensitive liquid crystal esters; and
the foam layer has a radial cutout between a central opening and the perimeter.
Benton teaches an analogous foam layer (Abstract, the liquid crystal material is mixed with polyurethane elastomer or polyurethane polymers. Films, sheets, or other three-dimensional forms of polyurethane polymer containing dispersed liquid crystals can then be used as temperature indicators), further teaching an analogous foam layer 10 (mass 10) is permeated with a non-toxic (Col 6, Lines 25-30, a temperature sensitive film can be stretched over portions of the human body to provide useful medical thermograms) temperature sensitive (Col 5, Lines 37-39, the liquid crystal can be temperature sensitive and can be sensitized to respond at different temperatures) liquid crystal esters (Col 5, Lines 43-50, the liquid crystals which are preferred include as examples: cholesteryl esters) (Abstract, films, sheets, or other three-dimensional forms of polyurethane polymer containing dispersed liquid crystals can then be used as temperature indicators) for the purpose of being sensitized to respond over various ranges of temperatures (Col 5, Lines 40-42) and can be stretched over portions of the human body to provide useful medical thermograms (Col 6, Lines 25-30).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the foam layer as disclosed Leibowitz to incorporate temperature sensitive liquid crystal esters within the foam layer, as taught by Benton, in order to further enhance the visibility of the liquid crystals (Benton, Col 4, Lines 25-30, introduce as much of the liquid crystal into the polyurethane as can be 
Leibowitz in view of Benton does not further disclose the foam layer has a radial cutout between a central opening and the perimeter.
Davis teaches an analogous would dressing (Abstract, a transparent, self-adhesive film dressing), further teaching a layer 12 (transparent film 12) has a radial cutout 18a (peel-away door 18a) (Col 7, Lines 30-34, the device 10 consists of a sheet of transparent film 12, which may be rectangular in shape, and equivalently may be circular, oval, or irregular in shape. Peel-away door 18a is a radial cutout because it is cut to be peeled away) between a central opening 20 (open aperture 20) and the perimeter (perimeter of layer 10) for the purpose of protecting the transparent film layer 12 until it is ready to be used (Col 7, Lines 35-40).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the foam layer as disclosed by Leibowitz in view of Benton to include a radial cutout between a central opening and the perimeter, as taught by Davis, in order to protect the foam layer from damage that obscures the visual phenomenon of the temperature sensitive liquid crystals (Benton, Col 4, Lines 25-30) before the device is used (Davis, Col 7, Lines 35-40).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0067102 A1 US 5,372,589 (Davis) in view of US 2016/0067102 A1 (Cotton) further in view of US 2017/025896 A1 (Flach).
In regards to Claim 11, Davis discloses an integrated wound dressing device (Col 6, Lines 56-61, a transparent, self-adhesive film dressing with a special, aerating fenestra, which substantially covers, adheres, attaches and secures an intravenous catheter to the skin of the patient) comprising:

the top side is smooth (Col 6, Lines 27-30, the material conforms and adheres tenaciously to the shape of the patient’s body in various, non-uniform positions. Because the adhesive under the bottom side of the transparent film/cast is optimally applied smoothly, the top side is smoothed out as the adhesive adheres to skin);
the transparent film/cast having a radius cutout 18a (peel-away door 18a) (Col 7, Lines 30-34, the device 10 consists of a sheet of transparent film 12, which may be rectangular in shape, and equivalently may be circular, oval, or irregular in shape. Peel-away door 18a is a radial cutout because of its radial circular shape and it is cut to be peeled away) between a central opening 20 (open aperture 20) and a perimeter (perimeter of layer 10).
Davis does not further disclose the transparent film/cast containing dispersed aggregates of temperature sensitive liquid crystal esters; and
the bottom side is coated with an adhesive impregnated with an antimicrobial agent.
Cotton teaches an analogous integrated wound dressing (Abstract, a wound dressing comprises an absorbent body of foam material with first and second major surfaces), further teaching an analogous gas-permeable transparent film 24 (backing layer 24) (Paragraph 0049, a backing layer 24 comprising a sheet of transparent microporous polyurethane. Paragraph 0033, the backing layer is most preferably a plastics film) containing dispersed aggregates 13 (pattern of dots 13. Further illustrated in Fig 1, wherein the thermochromic ink is dispersed) of temperature sensitive (Paragraph 0013, by a “thermochromic indicator” is meant a visual indicator that undergoes a change in response to a change in temperature) liquid crystal esters (Paragraph 0016, the liquid crystal may be a mixture of cholesterol 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the transparent film as disclosed by David to include dispersed aggregates of temperature sensitive liquid crystal esters, as taught by Cotton, for the purpose of detecting a wound infection (Cotton, Paragraph 0012), and having a dispersed pattern which prevents false indications of local infection (Cotton, Paragraph 0022), since if there is a raised temperature across the whole body, the entire pattern will show a change in color (Cotton, Paragraph 0022). However, if the infection is local, only a portion of the dots will lose their color (Cotton, Paragraph 0046. Further illustrated in Cotton Fig 2).
Davis in view of Cotton does not further disclose the bottom side is coated with an adhesive impregnated with an antimicrobial agent.
Flach teaches an analogous wound dressing (Abstract, wherein said medical dressing further comprises an adhesive layer having a skin facing surface to adhere said medical dressing to a dermal surface), further teaching an adhesive layer 3 (adhesive layer 3) impregnated with an antimicrobial agent (Paragraph 0055, at least a portion of a skin-facing layer 6 of the adhesive layer 3 comprises a coating 9 comprising a second chemical compound, which coating 9 is intended to be in direct contact with the wound and/or surrounding dermal surface when the medical dressing is in use. Paragraph 0011, the coating on the adhesive layer provides a rapid initial release of the second chemical compound whilst the inner substrate provides a more slow release of the first chemical compound to 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the adhesive on the bottom side of the film layer, as disclosed by Davis in view of Cotton, by impregnating the adhesive with an antimicrobial agent, as taught by Flach, in order to improve the skin contact surface of the dressing such that the risk of infection of a wound is minimized or eliminated (Flach, Paragraph 0005).

 Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0067102 A1 US 5,372,589 (Davis) in view of US 2016/0067102 A1 (Cotton) in view of US 2017/025896 A1 (Flach) further in view of US 2019/0192352 A1 (Rivest).
In regards to Claim 12, Davis in view of Cotton and Flach discloses the invention as claimed above.
Davis in view of Cotton and Flach does not further disclose a layer of double folded release paper below bottom side of the transparent film layer.
Rivest teaches an analogous wound dressing (Paragraph 0006, it is an object of the present disclosure to provide a translucent bandage), further disclosing a layer of double folded release paper 20a, 20b (protective liners 20a, 20b) (As further illustrated in Fig 3, there is a fold line on each of the two folded release papers. Alternatively, the release paper is folded when it is peeled off) below the bottom side of the transparent film/cast 16 (absorbent layer 16) (As further illustrated in Fig 3, the layer of double folded release paper 20a and 20b are below adhesive layer 18, which is below the bottom side of 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the bottom side of the transparent film/cast as disclosed by Davis in view of Cotton and Flach to include double folded release papers, as taught by Rivest, in order to further enhance the adhesiveness of the wound dressing to the skin by protecting the adhesive before application of the dressing device on a patient (Rivest, Paragraph 0040).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0067102 A1 US 5,372,589 (Davis) in view of US 2016/0067102 A1 (Cotton) in view of US 2017/025896 A1 (Flach) further in view of US 3,872,050 (Benton).
In regards to Claim 13, Flach in view of Cotton and Flach discloses the invention as claimed above.
Davis in view of Cotton and Flach does not further disclose the liquid crystal temperature sensitive crystal esters are mixed with black carbonaceous powder.
Benton teaches an analogous liquid crystal temperature sensitive crystal ester mixture (Col 6, Lines 25-30, a temperature sensitive film can be stretched over portions of the human body to provide useful medical thermograms), further teaching the liquid crystal temperature sensitive crystal esters (Col 5, Lines 41-50, the liquid crystals which are preferred include as examples: cholesteryl esters) are mixed with black carbonaceous powder (Col 7, Lines 47-52 Two percent of a carbonaceous black color concentrate (Conap DS-1822) was added to this mix, with thorough mixing to evenly distribute the black concentrate within the liquid crystal. Col 11, Lines 33-40, temperature sensitive liquid crystals were mixed with a carbonaceous black dye. The following ingredients were mixed: 0.025 gram small particle 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the adhesive layer as disclosed by Davis in view of Cotton and Flach to further incorporate a black carbonaceous powder, as taught by Benton, in order to further enhance the color reflection and therefore the visibility of the liquid crystals (Benton, Col 5, Lines 20-24, black dyes to improve the visibility of the color response of the liquid crystals).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0067102 A1 US 5,372,589 (Davis) in view of US 2016/0067102 A1 (Cotton) in view of US 2017/025896 A1 (Flach) further in view of US 6,086,247 (von Hollen).
In regards to Claim 14, Davis in view of Cotton and Flach discloses the invention as claimed above.
Davis in view of Cotton and Flach further discloses liquid crystal temperature sensitive film esters 13 (Cotton, pattern of dots 13) are present in a transparent film/cast 24 (Cotton, backing layer 24) as discussed in Claim 11.
Davis in view of Cotton and Flach does not further disclose the liquid crystal temperature sensitive film esters are only present in a half of the transparent film/cast.
An annotated Fig 4 of von Hollen’s invention is included below:

    PNG
    media_image1.png
    1397
    1194
    media_image1.png
    Greyscale

von Hollen teaches an analogous temperature sensitive film device (Abstract, a differential temperature sensor device is provided for detecting differential temperatures in a human breast), further teaching an analogous temperature sensitive mechanism 18 (sensors 18) (Col 5, Lines 59-61, these sensors generally employ compounds which change color in the presence of heat) is present on a transparent film/cast for the purpose of indicating temperature ranges on a breast (Col 5, Lines 64-67) in order to detect breast cancer, since the surface temperature of skin in the area of a malignant tumor exhibits a higher temperature than that expected where no disease is present (Col 1, Lines 26-30).

Davis in view of Cotton, Flach, and von Hollen does not explicitly disclose the liquid crystal temperature sensitive esters are only present in a half of the transparent film/cast.
However, von Hollen further teaches “Lifting the breast, if necessary, and beginning below the breast, the practitioner places sensor 18 in segment 10A against the breast, and places segment 10A against the breast from the crease under the breast, up toward the nipple, then proceeds to press segments 10B and 10C against the breast” (Col 6, Lines 46-51). As further illustrated in Fig 5, the invention of von Hollen is configured to cover a majority of a human breast. Von Hollen further teaches “this arrangement of sensors 18 allows good coverage of the three discrete sections of the breast to be examined: the inner section, which faces the other breast, the outer section, which faces away from the other breast, and the lower, or underside of the breast” (Col 5, Lines 45-50). 
Davis discloses “A transparent, self-adhesive film dressing with a special aerating fenestra, is provided for efficiently securing a percutaneous catheter to the skin of the patient” (Abstract), and “The size of the aerating fenestra will ordinarily be about one inch in diameter, but will be sized proportional to the size and shape of the catheter and needle insertion site, to achieve efficient aeration” (Col 8, Lines 14-18). Because central opening 20 (Davis, open fenestra 20) is intended for use with catheters, which typically end in needle points and are gauged by diameter in French (1 Fr = 1/3 mm), the scale of the invention as disclosed by Davis in view of Cotton, Hsu, and Rivest is smaller than the invention as taught by von Hollen (the feature of the temperature indication system remains analogous). Therefore, because the area around a catheter site is typically not as big as a breast, the invention of Davis in view 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the liquid crystal temperature sensitive esters as disclosed by Davis in view of Cotton, Flach, and von Hollen, to use one of the three temperature sensors, as taught by von Hollen, in order to reduce manufacturing costs associated with adding additional indicators, while the functionality of the liquid crystal temperature sensitive film (Cotton, Abstract, the thermochromic indicator is sensitive to a change in temperature of the skin below the dressing and so is indicative of an infection) is unaffected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        10 February 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786